DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022  has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 June  2022  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment and Arguments

Applicant has not presented amendment and/or arguments in response to the advisory action dated 27 May 2022. 

Claim Objections
Claims 1-3, 5 and 7 are  objected to because of the following informalities:  claim 1 recites “wherein R1 is a branched alkyl group containing 10 to 26 carbon atoms or a non-linear alkyl group containing 10 to 26 carbon atoms”, which seems to be redundant as “a branched alkyl group ” is a synonym for  “ a non-linear alkyl group”.   Appropriate correction is required.


Claim Rejections - 35 USC § 103
Claims 1-3, 5 and 7 stand rejected under 35 U.S.C. 103 as being unpatentable over Robbins as evidenced by the Tergitol 15-S-3 Technical Data Sheet of Dow Chemical Company.
Robbins teaches a cleaner composition comprises a  low HLB nonionic surfactant and a high HLB  nonionic  dispersant (col. 4, line 5-15 and col. 8, line 23-25),  wherein the nonionic surfactant includes secondary ethoxylated alcohol such as Tergitol 15-S-3, a C11-15 secondary alcohol with 3 moles of EO (col. 5, line 64-66), which has a HLB of 8  and a pour point of about -46 °C  as evidenced by the technical Data Sheet of Dow Chemical Company, which  meets the claimed winterizing agent, pour point, HLB,   formula II when R1 is a branched alkyl containing11-15 carbon atoms and  n is 3, and formula III when  n+n1 is 10-12  and n2 is 3.  It is further noted that instant specification discloses Tergitol 15-S-3 as examples of commercially available  winterizing agent ([0027]).
Robbins teaches the nonionic dispersant is preferably chosen from alkoxylated alcohols including Neodol 23-5, a linear C12-13 alcohol ethoxylate with 5 moles of EO, HLB of 10.7 (col. 8, line 33-34), which meets the claimed rheology modifier, Formula I, wherein  R is a C12 or C13 linear alkyl group, n is 5,   and abuts the claimed HLB of the rheology modifier of 4 to 10.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Robbin  further teaches that in the cleaner composition which comprises additional components such as water and solvent (col.4, line 5-10),   the dispersing nonionic surfactant, i.e., the linear alcohol ethoxylate is present in an amount of 0.05 to 10% of the composition (col. 9, line 1-3), and the  nonionic surfactant  (i.e., the secondary alcohol ethoxylates)  is present in an amount of from 3 to 25% of the composition (col.6, line 24-26). Thus in the combination of the high and low HLB nonionic surfactants prior to addition of other components, the high HLB  linear alcohol ethoxylate  nonionic dispersing agent is present in an amount of  from 0.2  to 77% (i.e., 0.05% /(25%+0.05%) to 10%/(10%+3%)),  which overlaps with the claimed  amount of the rheology modifier, and the low HLB secondary alcohol ethoxylates is present in an amount of  from 23% to  99.8%, calculated by the examiner, which overlaps with the claimed amount of winterizing agent in the combination . 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the high HLB  linear alcohol ethoxylate  and  the  nonionic dispersing agent in the total nonionic surfactant combination at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766